Title: 77. A Bill to Prevent the Spreading of the Small-Pox, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that it shall not be lawful for the master or mistress of a family, of which no one was before casually infected with the small-pox, to inoculate any person at his or her house, or, if any there be infected, to inoculate one who is not of his or her family, or knowingly suffer another to do it, or bring or suffer to come an infected person thither, until such master or mistress shall have obtained consent, to perform the operation there, of the greater number of house-keepers, who dwell within two miles thereof, and whose habitations are not separated from it, by a water or marsh one quarter of a mile wide, which consent shall be declared by writing, signed, in presence of, and attested by, two witnesses. Every person, in whose house there shall be any infected with the small-pox, shall, within six hours after notice thereof, hoist a flag, of white cloth, two feet in length, and of half that breadth, on a staff erected over or near the front door case of the house, and continually keep it there exposed, until some Justice of the Peace shall certify the house, in his opinion to be free of infection. The master or mistress of a family, in whose house it will be lawful to inoculate according to this act, or the physician or practitioner undertaking the inoculation, or having the care of the patients, shall, before beginning the operation, give notice thereof, by setting up advertisements on the nearest public road, and at the nearest church, court house, tavern, and mill; and such physician or practitioner shall use the most effectual means within his power, by purifying the bodies and wearing apparel of those who shall have been under his care, to prevent infection by   them, and shall deliver to every patient, when he or she shall be discharged, a certificate to that purpose, or that the person is a subject incapable of infection. A person who never had the smallpox, or upon whom the experiment of inoculation had never been made, knowingly and voluntarily going into the house, wherein one who is infected with the small-pox abideth, and returning, may, by warrant of a Justice of the Peace, due proof thereof being made before him, be apprehended, and removed to the nearest house in which inoculation is performed, and be deemed, to all intents and purposes, a regularly admitted patient there, or be confined in some other place without danger of communicating the disorder, until he may be safely enlarged; and the expences of his maintenance and cure, if he be not able to pay them, shall be defrayed by the county; and in like manner one infected with the small-pox, who shall be found strolling or wandering abroad, may be apprehended, confined, and provided for. The master or mistress of a family, who shall dwell within the limits before described, inoculating a person at his or her house, or suffering another to do it, without obtaining such consent, or giving such notice as aforesaid, or the physician or practitioner beginning to inoculate there, before such notice shall have been given, failing to perform any duty required of him by this act, or giving a false certificate, shall be amerced. Any patient, before a certificate delivered to him, or removing from the place whereat he or she shall have taken the small-pox to another habitation, or going into the company of those who never had it, or, if he be passing in a road, not retiring upon the approach of a traveller, or giving timely notice of his condition to such traveller, shall forfeit forty shillings, for every offence, to the use of the commonwealth, recoverable, if the offender be an infant, from the parent or guardian. Any person wilfully endeavouring to spread or propagate the small-pox, otherwise than by this act he lawfully may, besides the punishment or reparation for special damage he may be liable to by indictment, information, or action, shall in the meantime, be bound to the good behaviour, and any such unlawful practice afterwards shall be deemed a breach of the condition of the recognizance.
 